DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,079,790 to Broome et al. in view of US 8,297,714 to Bensch et al.
Re-claims 15 and 21, Broome et al. teach an electronic parking brake system, comprising: an air supply (as from connection 16), a check valve 54 is connected to the air supply, an electro-pneumatic control unit 33, at least one park brake actuator 12, a relay valve 40, comprising a first port is connected to the check valve, a second port is connected to the electro-pneumatic control unit, a third port is connected to the park brake actuator, an electrically actuated valve 52 is controlled by the electro- pneumatic control unit (as part of ECU 20) and which includes a first orifice 53 connected to a first compressed air line 15 extending between the check valve 54 and the air supply, a second orifice 55, a third orifice 60 is connected to the electro-pneumatic control unit 33, and a vent orifice 94 (see figure 3 and modification for valve 52), the second orifice 55 is connected to a second compressed air line 41 extending between the check valve 54 and the first port of the relay valve (see figures 1 and 3); the electrically actuated valve 52 is capable of taking up a first configuration wherein the second orifice 55 is connected to the third orifice 60 and a second configuration wherein the third orifice 60 is connected to the vent orifice 94, the electrically actuated valve switches to the second configuration as soon as the electrically actuated valve 52 is no longer electrically supplied (see figure 3 and note the spring forcing the valve 52 into the second configuration.  The system is capable of use with as a parking brake.  However, Broome et al. fail to specifically teach the relay valve having a fourth port in communication with the atmosphere, as is common, or the brake actuator 12 being a parking brake actuator.  It is noted that Broome et al. teach the relay valve is a conventional type relay valve (see column 4 line 8).  
Bensch et al. teach a conventional or common type relay valve 64 provided with a communication to the atmosphere, as is necessary in order to dump air pressure from a brake actuator 12, particularly a parking brake actuator (i.e. venting of chamber 30, see column 6 lines 49-58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the relay valve of Broome et al. with a connection to atmosphere as taught by Bensch et al., so as provide an outlet for the pressurized air from a spring brake parking chamber, and to have designed the actuators 12 of Broome et al. with parking brake features as taught by Bensch et al., so as to provide a means of holding the vehicle in position without utilizing a constant fluid pressure.
Re-claim 16, the electrically actuated 52 valve is a 3/2 way valve.
Re-claim 17, the electrically actuated valve 52 is an electromagnetically actuated valve, comprising a solenoid (see figure 3).
Re-claim 18, the electrically actuated valve 52 includes a return mechanism (i.e. spring) that switches the electrically actuated valve from the first configuration to the second configuration.
Re-claim 19, when not electrically supplied, the electrically actuated valve 52 is designed for switching into the second configuration only when the pressure in the air supply falls below a critical threshold value.  The valve is a bi-stable valve, that when the fluid pressure to inlet 53 falls below a threshold value would allow for movement to the second configuration due to the spring biasing force of the spring.
Re-claim 20, the first orifice 53 is a pilot orifice that cannot be connected to the other orifices of the electrically actuated valve.
Allowable Subject Matter
Claims 1-3, 7-12 and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to anticipate or render obvious an electronic parking brake comprising an electrically actuated valve that includes a first orifice connected to a first compressed air line extending between a check valve and an air supply, a second orifice, a third orifice connected to the electro-pneumatic control unit, wherein the second orifice is connected to a second compressed air line extending between the check valve and a first port of a relay valve, wherein the electrically actuated valve is capable of taking up a first configuration wherein the second orifice is connected to the third orifice and a second configuration wherein the third orifice is connected to the first orifice, and wherein the electrically actuated valve is designed for switching into the second configuration as soon as the electrically actuated valve is no longer electrically supplied.
Response to Arguments
Applicant’s arguments with respect to claim(s) 15-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Stumpe teaches an electropneumatic brake system with an electronically controlled valve having a first, second and third orifice.  The first and second orifices are connected to a compressed air line at different points.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.
TJW
April 19, 2022

/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657